DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the grey-scale renderings, small font, and generally low resolution figures make details difficult to discern.  Proper black-and-white line drawings with legible reference numbers are requested.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 recite the limitation "the lock pin."  As “at least two lock pins” have been introduced, it is unclear if in fact two lock pins are required and/or whether references to “the lock pin” should be interpreted as applying to a single pin or more than one.
Claims 4-9 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Williamson et al. (US Patent Number 7108325).
Regarding claim 1, Williamson discloses a rotary seat zero-clearance locking mechanism (it is viewed as such), comprising a locking mechanism (including 190, etc.) mounted on a rotating disc in a seat rotation mechanism and at least one lockhole (193 for instance) disposed 5on an outer circumference of a fixed disc in the seat rotation mechanism (it is disposed on an outer circumference of at least a portion of the disc), each lockhole of the at least one lockhole facing radially outward (i.e. it opens in a radially outward direction), wherein the locking mechanism comprises: a lock support (elements supporting 190; see figures) fixed on the rotating disc; and at least two lock pins (190) horizontally and moveably configured in the lock support, wherein, for each lock pin amongst the at least two lock pins, a first end of the lock pin is of a truncated-cone-shaped structure (see Figures 3 and/or 10, which apparently shows such a shape), and the first end 10of the lock pin is inserted into the lockhole facing radially outward, to implement zero-clearance locking by using wedging between the truncated-cone-shaped structure of the first end of the lock pin and the lockhole (this would be the general manner of operation based on the device configuration shown).  While Williamson would apparently anticipate claim 1, Williamson may not explicitly describe a truncated cone and wedging.  However, as changes in size and shape require only routine skill in the art, and such shapes are well-known (see for instance US 5161765 to Wilson more clearly showing such a pin arrangement), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as claimed (i.e. explicit use of a wedging truncated cone shaped pin) based on normal variation to improve fit, function, and security for various users.    
Regarding claim 2, Williamson further discloses a lock pin return spring (195) sleeved on each lock pin, wherein when the lock pin 15return spring is in a locked state, the first end of the lock pin is inserted, under the action of the lock pin return spring, into the lockhole on the outer circumference of the fixed disc to lock the rotating disc (this is the general manner of operation).  

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Kim et al. (US Patent Number 9597981).
Regarding claim 3, Williamson discloses a mechanism as explained above including a release of the lock pin such that it exits from the lockhole on the outer circumference of the fixed disc to release the rotating disc; and 25is alos is also driven to return to the locked state but does not disclose details of the release.  Kim discloses a related device including a release lever (50) hinged to a top surface of a lock support through a release 20lever rotating shaft, wherein the release lever comprises a release end and an operation end, the release lever is driven by operating the operation end of the release lever to rotate, and the release end of the release lever drives lock pins to move toward a release direction, so that a first end of the lock pins exit from lockholes; and 25a release lever return spring (61) connected to the release lever and the lock support, wherein the release lever return spring drives the release lever to return to the locked state; and during releasing, the release lever return spring accumulates energy (this is the general manner of operation).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a release as taught by Kim in Williamson’s device because this could help ensure solid and secure locking to improve safety and comfort for users. 
Regarding claim 4, Williamson, modified as above, further discloses at 11least one outward protruding portion is disposed on the outer circumference of the fixed disc, the lockhole is disposed on each outward protruding portion, each outward protruding portion is transitionally connected to the remaining part of the outer circumference of the fixed disc through an arc-shaped guiding space, the first end of the lock pin is not in contact 5with the remaining part of the outer circumference of the fixed disc before entering the arc-shaped guiding space, and the first end of the lock pin is in contact with the remaining part of the outer circumference of the fixed disc after entering the arc-shaped guiding space ( e.g. outer portions adjacent backs of openings 193 are viewed as “outward protruding portions” connected to the disc through an arc-shaped guiding plane (at least at the curve of 193) and the pins would be positioned as claimed).  
Regarding claims 5 and 6, Williamson, modified as above, discloses a mechanism as explained above but does not disclose silencing caps or buffer components.  Such are well-known however as shown by Kim who discloses a silencing cap associated with a pin (at 95) and a buffer component fixed to the release lever (at 91), the cap and buffer at least capable of functioning as claimed.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a cap and buffer as taught by Kim in Williamson’s device because this could provide smoother and more secure operation to improve safety and comfort for users. 
Regarding claim 7, Williamson, modified as above, further discloses the lock support comprises a first end surface close to the outer circumference of the fixed disc, a second end surface disposed opposite to the first end surface, and a top surface connecting the first end surface and the second end surface (while not clearly labeled, Williamson shows the two end surfaces – mounting blocks for pins 190 –arranged with a top surface as claimed); at least two first lock pin protruding holes are disposed on the first end surface, at least two second lock pin protruding holes are 20disposed on the second end surface, and the first lock pin protruding holes on the first end surface and the second lock pin protruding holes on the second end surface are in a one-to-one correspondence and coaxial; and a first end and a second end of each lock pin respectively protrude from a corresponding first lock pin protruding hole and a corresponding second lock pin protruding hole (this is the general arrangement with the multiple pins; see Figure 10, etc.).
  Regarding claims 8 and 9, Williamson, modified as above, discloses a mechanism as explained above but does not clearly disclose the release details.  Kim further discloses releasing plate (71) is fixed to each lock pin, one end of a lock pin return spring is in contact with the releasing plate, and the other end is in contact with a first end surface or a second end surface; in the locked state, the release end of the release lever is not in contact with the releasing plate, in a released state, the release end of the release lever is in contact 12with the releasing plate and drives the lock pin, through the releasing plate, to move toward the release direction, and when the release lever is located at a middle position, the release end of the release lever is in contact with the releasing plate and drives the lock pin, through the releasing plate, to move toward the release direction (this is the general manner of operation; see figures); and at least two releasing shifting forks (at 53) are disposed at the release end of the release lever, each releasing shifting fork corresponds to one lock pin, in the locked state, the releasing shifting fork is not in contact with the releasing plate, in the released state, the releasing shifting fork is in contact with the releasing plate and drives the lock pin, through the releasing plate, 10to move toward the release direction, and when the release lever is located at the middle position, the releasing shifting fork is in contact with the releasing plate and drives the lock pin, through the releasing plate, to move toward the release direction (much as above).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further provide a release as taught by Kim in Williamson’s device because this could help ensure solid and secure locking to improve safety and comfort for users. 

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of copending Application No. 17263390 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10857914. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to provide the components in the shapes and combinations claimed.
Claims 4-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/263390 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to provide the components in the shapes and combinations claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that the drawings and 35 USC 112 issues have been corrected, that Williamson does not disclose lockholes facing radially outward as in the amended claims, and that the double patenting issues have been overcome.  However, while replacement drawings were submitted, they do not appear to differ from the original set and the issues noted in the objection remain.  Further, while Applicant’s amendment addressed many of the 35 USC 112 issues, the recitation of “the lock pin” in several claims as noted above remains unclear.  Regarding the prior art, as noted above, Williamson is in fact viewed as disclosing radially outward facing lockholes as currently set forth.  Finally, the double patenting rejections have been maintained as US Application 17/263390 has been amended to largely correspond to the instant application while the claims of US Patent 10857914, though not disclosing the precise limitations of the claims of the instant application, nonetheless would have rendered them obvious.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP F GABLER/Primary Examiner, Art Unit 3636